Title: From George Washington to John Hancock, 23 July 1776
From: Washington, George
To: Hancock, John

 

Sir
New York July the 23d 1776

Since I had the pleasure of writing you by this mornings post I was favored with a Letter from Governor Trumbull, a Copy of which is inclosed, and to which I beg leave to refer you.
In regard to the Stock he mentions, I wrote to him requesting that they might be removed from the Islands on which they were, as I conceived It of great importance to distress the Enemy as much as possible in the article of fresh provision. I wish the other Governments may follow his Example and have It remov’d from the Islands belonging to them respectively.
When the Ships of War and Tenders went up the River, It was thought expedient that application should be made for the Connecticut Row Gallies and those belonging to Rhode Island in order to attempt some thing for their destruction—As soon as they arrive we shall try to employ them in some usefull way. but in what or how successfully I cannot at present determine.
Congress will please to observe what Mr Trumbull says respecting the Continental Regiment raising under Colo. Ward. If they Incline to give any Orders about their destination, you will please to communicate them by the earliest Opportunity as their March will be suspended till they are known.
The Orders Mr Trumbull has given to the Officers of their Cruizers to Stop provision Vessells seem to be necessary. we have too much reason to beleive that some have gone voluntarily to the Enemy, and that there are many persons who would contrive to furnish them with large supplies; and however upright the Intentions of others may be, It will be a matter of the utmost difficulty, if not an Impossibility, for any to escape falling into their hands now, as every part of the Coast It is probable will swarm with their Ships of War & Tenders—I had proposed writing to the Convention of this State upon the Subject before I received his Letter, and am now more persuaded of the necessity of their taking some Steps to prevent further exportations down the Sound. In my next I shall inform them of the Intelligence received from Mr Trumbull, and recommend the matter to their Attention. I have the honor to be with great esteem Sir Yr Most Obedt Servt

Go: Washington



P.S. It appears absolutely necessary that the Exportn of provision should be stopt—Our Army is large and otherwise may want—Nor can Individuals be Injured as they have a ready money Market for every thing they have to dispose of in that way.

